*515OPINION OF THE COURT
Philip C. Segal, J.
A motion by respondent, Keith H., to vacate the order of filiation entered on March 3, 1992, is denied.
Respondent’s motion in this paternity proceeding (see, Family Ct Act art 5) to vacate the order of filiation made following respondent’s admission of paternity on March 3, 1992, and resulting order of support is denied as follows. Respondent does not satisfy the statutory prerequisites for vacating the order: the blood tests conducted in July 1996 do not constitute “newly-discovered evidence”; and the order he seeks to vacate was not entered as a result of petitioner’s “fraud, misrepresentation, or other misconduct”. (See, CPLR 5015 [a] [2], [3]; cf, Richard B. v Sandra B. B., 209 AD2d 139 [1st Dept 1995]; Matter of Kevin G., 227 AD2d 622 [2d Dept 1996].) In addition, respondent pays child support, lived with the child, visited the child after the parties separated and encouraged the development of a father-son relationship over the course of years. Accordingly, respondent’s motion also is barred on the basis of equitable estoppel. (See, Richard B. v Sandra B. B., supra; Matter of Ettore I. v Angela D., 127 AD2d 6 [2d Dept 1987].)